Case:19-11659-MER Doc#:99 Filed:06/14/19       Entered:06/14/19 13:09:24 Page1 of 4




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF COLORADO
                      The Honorable Michael E. Romero


    In re:

    LAKE LOVELAND DERMATOLOGY                  Case No. 19-11659 MER
    P.C.
                                               Chapter 11
               Debtor.


                                       ORDER

     THIS MATTER comes before the Court upon Debtor Lake Loveland
Dermatology, P.C.’s (“Lake Loveland’s”) Motion to Compel Immediate
Payment of Post-Petition Rent Obligations for Both Lease Agreements with
790 Eisenhower, LLC (“Landlord”).1

      Previously, Lake Loveland filed a Motion to Reject Lease Agreement2
with Landlord pertaining to property leased by Lake Loveland from Landlord
located in Greeley, Colorado (“Greeley Lease”). Landlord did not oppose
rejection of the subject lease, but demanded any order rejecting the lease
provide for immediate payment of post-petition obligations, as well as to
request 45 days to file its claim for rejection damages.3 At a hearing held
May 8, 2019, the Court granted the Motion to Reject in part, specifically
reserving ruling with respect to the issue of payment of post-petition
obligations arising from the Greeley Lease.4

      Through the Motion to Compel, Landlord now directly seeks payment
of the post-petition obligations arising from the Greeley Lease. The Motion
to Compel further seeks equivalent relief with respect to a lease the Debtor
has not yet moved to reject, for property located in Loveland, Colorado
(“Loveland Lease”).


1
    ECF No. 68 (“Motion to Compel”).

2
    ECF No. 25 (“Motion to Reject”).

3
    See ECF No. 52.

4
    See ECF No. 76.
Case:19-11659-MER Doc#:99 Filed:06/14/19               Entered:06/14/19 13:09:24 Page2 of 4



       As to both the Greeley Lease and the Loveland Lease, the post-petition
obligations represent amounts the Landlord asserts Lake Loveland is
obligated to pay on account of Lake Loveland’s post-petition use and
possession of Landlord’s premises. Landlord asserts Lake Loveland is in
post-petition default of both leases for failure to pay rent for the months of
March and April 2019, as well as failure to pay all post-petition utility bills
(“Post-Petition Obligations”). In support of its request for immediate
payment of Post-Petition Obligations, Landlord relies upon 11 U.S.C.
§ 365(d)(3),5 which mandates debtors-in-possession “shall timely perform
all the obligations of the debtor . . . arising from and after the order for relief
under any unexpired lease of nonresidential real property, until such lease is
assumed or rejected, notwithstanding section 503(b)(1) of this title.”

       Pursuant to § 365(d)(3), “lessors, as opposed to typical administrative
expense claimants under § 503(b)(1), are not required to establish value or
prove a benefit to the estate to establish the amount of their claim, but
rather are entitled to current payment of the amounts required under their
leases.”6 In In re Furr’s Supermarkets, Inc., the 10th Circuit Bankruptcy
Appellate Panel adopted the so-called “proration rule” for interpreting
§ 365(d)(3), under which “lessors are entitled to lease payments under
§ 365(d)(3) arising during and attributable to the period after the order for
relief . . . .”7 The Bankruptcy Appellate Panel reasoned:

         Prior to 1984, landlords whose leases had neither been rejected
         nor assumed had to seek payment of current postpetition rents as
         administrative expenses (on notice and hearing) pursuant to
         § 503. This was rightly perceived as an injustice to these
         essentially involuntary creditors whom Congress deemed to be
         entitled to “current” payment. . . . Section 365(d)(3) was enacted
         to require the debtor in possession or trustee to pay current rent
         obligations as they came due without being subject to the
         requirements of § 503(b). We view this as a balancing of the
         debtor's or trustee's need to retain the leasehold and the
         creditor's inability to evict the debtor or trustee during the
         § 365(d)(4) period. Consistent with this, we hold that lease
         obligations “arise” under § 365(d)(3) as the obligations accrue,
         not simply when they are billed, and that the debtor or trustee is
         required to pay only those lease obligations that accrue after the


5
 Unless otherwise specified, all references herein to “Section,” “§” and “Code” refer to the
U.S. Bankruptcy Code, 11 U.S.C. § 101, et seq.

6
    In re Furr’s Supermarkets, Inc., 283 B.R. 60, 65 (B.A.P. 10th Cir. 2002).

7
    Id. at 66.


                                                2
Case:19-11659-MER Doc#:99 Filed:06/14/19             Entered:06/14/19 13:09:24 Page3 of 4



           Conversion Date8      and    prior   to   the    date    of   rejection    or
           assumption.9

       The Court agrees with and adopts the reasoning and holding of the
Bankruptcy Appellate Panel in In re Furr’s Supermarkets. Pursuant to
§ 365(d)(3), obligations which arise under an unexpired lease of
nonresidential real property must be paid current until assumption or
rejection. In this context, “current” payment means payment “at the time
required in the lease.”10 Lake Loveland cannot defer payment of the Post-
Petition Obligations without perpetuating an ongoing default of a due and
owing post-petition obligation. This obligation arises from a leasehold
interest Landlord was involuntarily mandated to continue providing post-
petition pursuant to § 362. Any other result would directly contravene the
purpose and effect of § 365(d)(3) by permitting Lake Loveland to retain the
benefits of the lease without performing its post-petition obligations under
the lease.

       For these reasons the Motion to Compel is GRANTED. Lake Loveland
shall forthwith pay Landlord $8,338.40 which represents Post-Petition
Obligations under the Greeley Lease.

      Further, the Court concludes Landlord is entitled to charge reasonable
attorneys’ fees pursuant to the Greeley Lease. Within seven (7) days of this
Order, Lake Loveland may object to the reasonableness of Landlord’s
attorneys’ fees in the amount of $2,349.47. If no such objection is filed,
Lake Loveland shall forthwith pay the attorneys’ fees to Landlord. If an
objection is filed, the Court will address the objection in the ordinary course.

      Finally, Debtor shall promptly cure any post-petition default on the
Loveland Lease and shall remain current on future post-petition obligations


8
  The facts in In re Furr’s Supermarket involved proration of § 365(d)(3) claims for post-
petition rent following conversion from Chapter 11 to Chapter 7. While the conversion date
was the critical juncture for proration in Furr’s Supermarket, there has been no conversion
in this case, and therefore, for this analysis, the relevant point in time after which
§ 365(d)(3) claims may arise is the petition date, not a conversion date. For purposes of
applying Furr’s Supermarket to the facts of this case, the distinction is without a difference.

9
  Id. at 69-70. (citing 30 Cong. Rec. S8887, 8895 (daily ed. June 29, 1984) (statement of
Sen. Hatch) (“The bill would lessen these problems by requiring the trustee to
perform all the obligations of the debtor under a lease of nonresidential real property at the
time required in the lease. This timely performance requirement will insure that debtor-
tenants pay their rent, common area, and other charges on time pending the trustee's
assumption or rejection of the lease”) (emphasis added).

10
     Id.


                                                3
Case:19-11659-MER Doc#:99 Filed:06/14/19   Entered:06/14/19 13:09:24 Page4 of 4
